Eustis, J.,
delivered the opinion of the court.
This is a suit for the recovery of the amount of a promissory note given by the defendant’s son, as is alleged, for work done in repairing' carriages, and other blacksmith’s work in the livery stable of the defendant. The evidence shows, that the livery stable was kept by the son, and the liability of the defendant rests solely on an acknowledgment of the debt, which, it is charged, is binding on him. This acknowledgment is testified to by the attorney for the plaintiff; and as the judge of the court below did not consider it sufficiently positive and free from uncertainty to establish the liability of the defendant, we do not feel ourselves authorized to disturb his decision.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in both courts.